Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	
This Office Action is in response to Applicants reply dated 12/15/2021.  Claims 1, 8-9, and 16 have been amended, and claims 1-16 and 30-31 are currently pending and being examined in this reply.
 

Response to Arguments
Regarding the 103 arguments:
	Applicants arguments regarding the 103 rejections have been considered and have been found persuasive, the previous 103 rejections have been withdrawn and new 103 rejections are found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of Official Notice, in view of United States Patent Application Publication No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”).

In regards to claims 1 and 9, Charan discloses the following limitations:
A wearable device for authenticating a user, comprising: one or more sensors for obtaining sensor data related to movement of fingers of the user wearing the wearable device to provide authentication data, wherein the authentication data comprises a Passcode; and one or more processors configured to: receive the sensor data; interpret the sensor data using one or more classifiers to determine the authentication data,; and use the authentication data to access a service. (Charan discloses a wearable device that includes multiple sensors such as finger tap input sensors to produce authentication data, which is interpreted and used to access a service.  See at least Figures 1, 5, 10, Abstract and Col 11. Line 48 – Col 12. Line 8.  “The biometric authentication device is in a non-secure domain, and the authentication factor comprises an identifier of a prospective user of the biometric authentication device. The computing device may then determine, based on the received authentication factor, whether the prospective user is a trusted user of the computing device based on the authentication factor. Responsive to determining that the prospective user of the biometric authentication device is the trusted user, the computing device may enable access to one or more applications on the computing device.”; “The local server (e.g., any of secure client devices 6) may use input from multiple sensors within vehicles, mounted outside of vehicles, and carried on users. Some options for these sensors include a voice recognition sensor, a global positioning system receiver, a shoe tap input sensor (e.g., a force sensor attached to a shoe of a user to measure taps), a finger tap input sensor (e.g., a force sensor attached to a hand of a user to measure taps), a hand geometry sensor (e.g., a sensor that may measure the shape of a user's hand), a hand grip sensor (e.g., a sensor to detect various grip characteristics of a user's hand), a fingerprint sensor (e.g., a sensor that may take an image of a user's fingerprint), an electrocardiogram (ECG) sensor (e.g., a sensor that may measure a user's heartbeat and create an ECG based on the measurements), an ear print sensor (e.g., a sensor that may take an image of a user's ear), a radio frequency identification tag, a proximity sensor, a password entry device, a radio device, a gait sensor (e.g., a sensor that measures characteristics of how a user walks) (local and remote), or a keystroke analyzer device. At least three authentication devices may produce one or more of a passcode, signature, profile data, biometric information, or other authentication data that can be stored on a security device. These sensors may connect to a local server device, that may be wearable, or an authentication micro-server through wired and wireless connections creating a web of sensors which feed the device with a variety of authentication factors to be used to perform multi-factor authentication.”) (emphasis added)
Charan discloses receiving sensor data from wearable devices to authenticate a user using a passcode or other authentication data, including finger sensor inputs, however does not appear to specifically disclose the following limitations:
passcode based on the movement of the fingers indicated by the sensor data 
The Examiner takes Official Notice as evidenced by US 20150233779 A1 to CHEN (see at least Fig. 3 Abstract and ¶¶ 0004-0006), and US 9104271 B1 to Adams (see at least Figures 1-2 and 12-13, and Abstract), that using wearable devices such as gloves and other wearable devices with sensors to interpret finger movements as keystroke/pinpad inputs is old and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Charan the teachings of Official Notice in order to provide other means of input detection to increase accuracy and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While Charan teaches using the authentication data to access a service, it does not appear to specifically disclose:
Transfer data indicative of the authentication data to a point of sale (POS) device or an automatic Teller Machine (ATM) to access a service.
The Examiner provides Agrafioti to teach the following limitations:
Transfer data indicative of the authentication data to a point of sale (POS) device or an automatic Teller Machine (ATM) to access a service. (Agrafioti Figure 9, ¶ 0029 “Some non-limiting examples of logical access points are password, PIN or passcode protected electronic devices or accounts, proof of payment systems, point of sale stations, automated bank teller machines, library checkout systems, and hotel and airport check-in stations.”; ¶ 0034 “when the preauthorized biometric device senses at least one access point, an authorization signal may be provided to the access point.”; ¶ 0035 “authorizing a user that may be preauthorized by the biometric device to access an access point, may include, authorizing the user to access the access point based on providing additional information and/or meeting additional conditions, such as, a password, a Personal Identification Number (PIN), a gesture, a voice command, a finger tap, a distance between the preauthorized biometric device and the at least access point, one or more additional biometric features of the user, or the like, or combination thereof.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Charan the teachings of Agrafoiti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 8 and 16, Charan discloses the following limitations:
 wherein the wearable device includes a wireless communication module, wherein the wearable device is configured to transfer the data indicative of the authentication data wirelessly using the wireless communication module. (Charan discloses a wearable device that includes a wireless and/or wired device to transfer authentication data to another computing device to access a service.  See at least Figures 1, 5, 10, Abstract and Col 11. Line 48 – Col 12. Line 8.  “The biometric authentication device is in a non-secure domain, and the authentication factor comprises an identifier of a prospective user of the biometric authentication device. The computing device may then determine, based on the received authentication factor, whether the prospective user is a trusted user of the computing device based on the authentication factor. Responsive to determining that the prospective user of the biometric authentication device is the trusted user, the computing device may enable access to one or more applications on the computing device.”; “The local server (e.g., any of secure client devices 6) may use input from multiple sensors within vehicles, mounted outside of vehicles, and carried on users. Some options for these sensors include a voice recognition sensor, a global positioning system receiver, a shoe tap input sensor (e.g., a force sensor attached to a shoe of a user to measure taps), a finger tap input sensor (e.g., a force sensor attached to a hand of a user to measure taps), a hand geometry sensor (e.g., a sensor that may measure the shape of a user's hand), a hand grip sensor (e.g., a sensor to detect various grip characteristics of a user's hand), a fingerprint sensor (e.g., a sensor that may take an image of a user's fingerprint), an electrocardiogram (ECG) sensor (e.g., a sensor that may measure a user's heartbeat and create an ECG based on the measurements), an ear print sensor (e.g., a sensor that may take an image of a user's ear), a radio frequency identification tag, a proximity sensor, a password entry device, a radio device, a gait sensor (e.g., a sensor that measures characteristics of how a user walks) (local and remote), or a keystroke analyzer device. At least three authentication devices may produce one or more of a passcode, signature, profile data, biometric information, or other authentication data that can be stored on a security device. These sensors may connect to a local server device, that may be wearable, or an authentication micro-server through wired and wireless connections creating a web of sensors which feed the device with a variety of authentication factors to be used to perform multi-factor authentication.”)


In regards to claims 2 and 10, Charan discloses multiple types of sensors, including using sensors to determine movement of fingers, however, does not appear to specifically disclose the following limitations:
 wherein the one or more sensors comprises: one or more accelerometers to determine movement of the fingers; and one or more gyroscopes to determine movement of the fingers.
The Examiner provides Agrafioti to teach the following limitations:
wherein the one or more sensors include at least one of: one or more accelerometers to determine movement of the fingers; and one or more gyroscopes to determine movement of the fingers. (Agrafioti teaches a system and method of using a wearable biometric device used for authenticating a user that includes using accelerometer and gyroscope sensors to detect tap input and gesture recognition.  See at least Abstract and ¶ 0110)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti in order to provide other means of input detection to increase accuracy and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 3 and 11 Charan does not appear to specifically disclose the following limitations:
wherein the wearable device is either a glove worn on the user's hand or a smart watch.  
The Examiner provides Agrafioti to teach the following limitations:
wherein the wearable device is either a glove worn on the user's hand or a smart watch.  (Agrafioti teach the wearable device can be a wearable watch for capturing biometric input. See at least ¶ 0045)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti in order to provide other means of input detection and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 4 and 12, Charan does not appear to specifically disclose the following limitations:

The Examiner takes Official Notice that it is old and well known in the art to use a training mode and operate mode to personalize a device with a user, or to train a recognition system to recognize specific objects/gestures and then place the system in a run mode.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Official Notice in order to personalize the device to recognize the users inputs, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-7, 13-15, and 32, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of United States Patent Application No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”), in view of Official Notice, in view of United States Patent Application No. 2014/0125596 A1 to Park (“Park”).

In regards to claims 5 and 13, Charan discloses interpreting authentication data to allow access to a service, however, does not appear to specifically disclose the following limitations:
 wherein the one or more classifiers are trained to interpret the sensor data indicative of movement of the fingers according to a surface representing a PIN pad to determine a plurality of digits of the PIN.
The Examiner provides Agrafioti to teach the following limitations:
wherein the one or more classifiers are trained to interpret the sensor data indicative of movement of the fingers (Agrafioti teaches authentication data including a PIN and interpreting the movement of the fingers to determine the PIN.  See at least ¶¶ 0035 and 0139)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Park to teach the following limitations:
movement of the fingers according to a surface representing a keyboard/keypad input(Park teaches a system and method of using a wearable device to determine input data from a users fingers on a virtual surface.  See at least Abstract, and ¶¶ 0005-0006, and 0008-0011)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Park since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 6 and 14, Charan in view of Official notice discloses receiving from a wearable device such as a glove, finger movement sensor data indicative of keystrokes on a keyboard/pad, and interpreting data as a passcode, however does not appear to specifically disclose the following limitations:
 wherein the one or more classifiers are trained to interpret a series of finger taps represented by the sensor data as authentication data by: determining, using the one or more classifiers, digit tap segments of the series of taps; interpreting, using the one or more classifiers, each digit tap segment to determine a digit of the PIN; and combining each digit of the PIN to obtain the PIN.
The Examiner provides Agrafioti to teach the following limitations:
wherein the one or more classifiers are trained to interpret a series of finger taps represented by the sensor data as authentication data by: determining, using the one or more classifiers, digit tap segments of the series of taps; interpreting, using the one or more classifiers, each digit tap segment to determine a digit of the PIN; and combining each digit of the PIN to obtain the PIN. (Agrafioti teaches authentication data including a PIN and interpreting the movement of the fingers to determine the PIN.  See at least ¶¶ 0035 and 0139)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



In regards to claims 7, 15, and 32, Charan in view of Official notice discloses receiving from a wearable device such as a glove, finger movement sensor data indicative of keystrokes on a keyboard/pad, and interpreting data as a passcode, however does not appear to specifically disclose the following limitations:
 wherein the one or more processors are configured to determine, using the one or more classifiers, a number of finger taps represented by each finger tap segment, wherein the number of finger taps represents one of the respective digits of the PIN.
The Examiner provides Agrafioti to teach the following limitations:
wherein the one or more processors are configured to determine, using the one or more classifiers, a number of finger taps represented by each finger tap segment, wherein the number of finger taps represents one of the respective digits of the PIN. (Agrafioti teaches authentication data including a PIN and interpreting the movement of the fingers to determine the PIN.  See at least ¶¶ 0035 and 0139)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of Official Notice as in claim 1, in view of United States Patent Application Publication No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”), and further in view of United States Patent Application No. 2015/0370326 A1 to Chapeskie et al. (“Chapeskie”).

In regards to claim 30, Charan in view of Official notice discloses receiving from a wearable device such as a glove, finger movement sensor data indicative of keystrokes on a keyboard/pad, and interpreting data as a passcode, however does not appear to specifically disclose the following limitations:
	wherein the sensor data comprises data indicative of movement of tendons of the user, wherein the movement of the tendons is associated with the movement of the fingers.
	The Examiner provides Chapeskie to teach the following limitations:
(Chapeskie teaches a wearable device to detect movement of the tendons that are associated with finger taps of the user.  See at least ¶ 0020 “Detecting, by at least one sensor in the set of sensors, a vibration at the appendage of the user in response to a tapping gesture made by the user may include detecting at least one of… a tendon vibration at the appendage of the user in response to the tapping gesture made by the user”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Chapeskie since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of Official Notice, in view of United States Patent Application Publication No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”), in view of United States Patent Application No. 2014/0125596 A1 to Park (“Park”), in view of United States Patent Application Publication No. 2016/0180594 A1 to Todeschini (“Todeschini”).

In regards to claim 31, Charan in view of Official notice discloses receiving from a wearable device such as a glove, finger movement sensor data indicative of keystrokes on a keyboard/pad, and interpreting data as a passcode, however does not appear to specifically disclose the following limitations:
	wherein the sensor data comprises data indicative of the movement of the fingers relative to a surface representing a PIN pad, wherein the PIN pad is not displayed to the user.
	The Examiner provides Park to teach the following limitations:
wherein the sensor data comprises data indicative of the movement of the fingers relative to a surface representing a keypad, Park teaches a system and method of using a wearable device to determine input data from a users fingers on a virtual surface.  See at least Abstract, and ¶¶ 0002, 0005-0006, and 0008-0011)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Park since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Todeschini to teach the following limitations:
wherein the PIN pad is not displayed to the user. (Todeschini teaches a wearable device in the form of a glove that allows a user to input and interact virtually, including when the input mechanism is not displayed to a user.  See at least Abstract and ¶ 0022 “Note that the target may be visible to the camera, but not otherwise visible to a user in some embodiments”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Park since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of Official Notice, in view of United States Patent Application Publication No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”), in view of United States Patent Application Publication No. 2018/0107278 A1 to Goel et al. (“Goel”).

In regards to claim 33, Charan in view of Official notice discloses receiving from a wearable device such as a glove, finger movement sensor data indicative of keystrokes on a keyboard/pad, and interpreting data as a passcode, however does not appear to specifically disclose the following limitations:
	wherein the sensor data comprises data indicative of a series of finger flexes, wherein the series of finger flexes includes one or more digit flex segments, each digit flex segment corresponding to a digit of the PIN.
	The Examiner provides Goel to teach the following limitations:
(Goes teaches using a wearable device to determine user input, including bend sensors to determine finger flex input.  See at least Abstract and ¶ 0044)

Other art not relied upon considered pertinent to Applicants disclosure

US 20160091980 A1 This relates to a device that detects a user's motion and gesture input through the movement of one or more of the user's hand, arm, wrist, and fingers, for example, to provide commands to the device or to other devices. The device can be attached to, resting on, or touching the user's wrist, ankle or other body part. One or more optical sensors, inertial sensors, mechanical contact sensors, and myoelectric sensors can detect movements of the user's body. Based on the detected movements, a user gesture can be determined. The device can interpret the gesture as an input command, and the device can perform an operation based on the input command. By detecting movements of the user's body and associating the movements with input commands, the device can receive user input commands through another means in addition to, or instead of, voice and touch input, for example. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627